     Case: 16-10330      Document: 00515222600         Page: 1    Date Filed: 12/04/2019

 Case 3:15-cr-00094-O Document 153 Filed 12/06/19             Page 1 of 3 PageID 1539



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 16-10330                              FILED
                                                                        November 12, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

              Plaintiff - Appellee

v.

MAURICE LAMONT DAVIS; ANDRE LEVON GLOVER,

              Defendants - Appellants




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CR-94-2
                             USDC No. 3:15-CR-94-1


     ON REMAND FROM THE UNITED STATES SUPREME COURT
Before HIGGINBOTHAM, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellants Andre Levon Glover and Maurice Lamont Davis were
convicted for a series of robberies committed in June 2014 at Murphy Oil
locations in the Dallas area. Both Appellants were convicted under the Hobbs
Act, 18 U.S.C. § 1951(a), for conspiracy to interfere with and aiding and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-10330      Document: 00515222600         Page: 2    Date Filed: 12/04/2019

 Case 3:15-cr-00094-O Document 153 Filed 12/06/19             Page 2 of 3 PageID 1540

                                      No. 16-10330
abetting interference with commerce by robbery. 1 They were also convicted on
firearms charges under 18 U.S.C. § 924(c). 2 Davis alone was convicted for
being a felon in possession of a firearm in violation of 18 U.S.C. § 924(a)(2). In
their original appeals, we affirmed the district court’s judgment in full. United
States v. Davis, 677 F. App’x 933, 935–36 (5th Cir. 2017) (per curiam). The
Appellants petitioned the Supreme Court for certiorari. Following its decision
in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Court remanded this case to
our court “for further consideration in light of ” Dimaya. Davis v. United States,
138 S. Ct. 1979, 1979–80 (2018) (mem.).
       On remand, we affirmed the Appellants’ convictions and sentences on all
counts save Count Two. United States v. Davis, 903 F.3d 483, 486 (5th Cir.
2018). Finding the residual clause of 18 U.S.C. § 924(c) unconstitutionally
vague in light of Dimaya, we vacated the Appellants’ convictions and sentences
on Count Two and remanded for entry of a revised judgment. Id. While the
Appellants’ petitions for rehearing were pending, the United States petitioned
for certiorari on the issue of the residual clause in this context, which the
Supreme Court granted. We stayed proceedings on the petitions for rehearing
pending the Court’s decision. The Court agreed that § 924(c)’s residual clause
was unconstitutionally vague, so it affirmed our decision on the Count Two
convictions. Because we had stayed the petition for rehearing pending the
Court’s decision, it vacated in part and remanded the case to our court to



       1Glover was convicted under the Hobbs Act on Counts One, Three, Four, Five, and
Six; Davis was convicted on Counts One, Five, and Six.
       2 These were Counts Two and Seven, which charged the Appellants with using,
carrying, and brandishing firearms during and in relation to, and possessing and brandishing
firearms in furtherance of, a crime of violence. Glover’s conviction on Count Seven also
included aiding and abetting the brandishing of firearms. Our original ruling that the
conviction on Count Seven remains valid following Dimaya because it involved a crime of
violence under the elements clause which was not altered. See 903 F.3d at 484-85
                                             2
    Case: 16-10330     Document: 00515222600       Page: 3   Date Filed: 12/04/2019

 Case 3:15-cr-00094-O Document 153 Filed 12/06/19        Page 3 of 3 PageID 1541

                                   No. 16-10330
address in the first instance the petition for rehearing which included the issue
of whether we should order a resentencing. United States v. Davis, 139 S. Ct.
2319, 2336 (2019).
      To summarize, we continue to affirm all convictions save Count Two
which we vacate. We therefore remand for entry of a revised judgment of
conviction consistent with this opinion. We deny the petition for rehearing as
to the convictions. Turning to the question of resentencing, we grant the
petition for rehearing in part and vacate the Appellants’ sentences in full,
remanding their sentences to the district court for resentencing in full. 3 See
Pepper v. United States, 562 U.S. 476, 507 (2011) (“Because a district court’s
original sentencing intent may be undermined by altering one portion of the
calculus, an appellate court when reversing one part of a defendant’s sentence
may vacate the entire sentence . . . .” (citation and internal quotation marks
omitted)). We do not opine on how the district court should resentence the
Appellants.
      The judgment of the district court is AFFIRMED in part, VACATED in
part, and REMANDED for entry of a revised judgment and for resentencing.




      3    While not dispositive, the Government concedes that a full resentencing is
appropriate here.
                                         3
